Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed on June 1, 2022, the following has occurred: claim(s) 1, 4, 7, 9, 14, and 16 have been amended. Now, claim(s) 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites construct a preference matrix for imaging operators based on preference for an imaging operator, construct an availability matrix for imaging operators based on availability, construct a capability matrix for imaging operators based on the capability of the operator and the operator preference and availability, and generate an operator assignment schedule for the imaging systems for assignment of operators. Claims 2-3 recites assigning imagining examination to certain categories and time slots for constructing the preference matrix and constructing the availability matrix. Claim 4 recites combining the matrices. Claims 5-8 recites manufacturing maps for the scheduled imaging examinations and setting limitations for the map.
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations that constitute Certain Methods of Organizing Human activity but for the recitation of generic computer components. That is, other than reciting "an intelligent scheduling controller", "processor", "non-transitory memory", and “a multi-dimensional optimization algorithm” perform these functions, nothing in the claim precludes the limitations from practically being performed by a human following rules or instructions or in the mind of a user. For example, but for the "an intelligent scheduling controller", "processor", and "non-transitory memory" language, each of the "construct" functions in the context of this claim encompasses a user constructing a series of matrices with entries for operator preferences, availability, and capability. Finally, but for the "an intelligent scheduling controller", "processor", "non-transitory memory", and “a multi-dimensional optimization algorithm”, the "generate" function in the context of this claim encompasses a user creating a graph based on the collection of data. If a claim limitation, under its broadest reasonable interpretation, covers manual, human performance of the limitation but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Accordingly, these claims recite an abstract idea.
This judicial exception is not integrated into a practical application because "an intelligent scheduling controller", "processor", "non-transitory memory", and  “a multi-dimensional optimization algorithm” is recited at a high­ level of generality (i.e., "For example, as shown in FIG. 2, intelligent scheduling controller 40 may be embodied as a component of a scheduling server 140 that is accessible via a workstation 141 or alternatively, may be a sole controller of workstation 141 or the like (e.g., a laptop or a tablet)" (See Specification in Paragraph [0067]), "A machine-readable storage medium may include any mechanism for storing information in a form readable by a machine, such as a personal or laptop computer, a server, or other computing device. Thus, a machine-readable storage medium may include read-only memory (ROM), random-access memory (RAM), magnetic disk storage media, optical storage media, flash-memory devices, and similar storage media" (See Specification in Paragraph [00114], and “A stage S196 of flowchart 190 encompasses schedule generator 141a utilizing a multi-dimensional optimization algorithm as known in the art of the present disclosure (e.g., a Nelder-Mead algorithm, a conjugate gradient algorithm or a Quasi- Newton algorithm)” (See Specification Paragraph [00107])). These limitations do not integrate the judicial exception into a practical application because they merely recite insignificant, extra-solution activity of displaying results of the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer configured to perform above identified functions amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, storing and retrieving data from memory is recognized as well-understood, routine, and conventional activity of a general-purpose computing device (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) as is displaying results of a rudimentary analysis (TL/ Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48). Merely adding well-understood, routine, and conventional activity of a general­ purpose computing device to a judicial exception is insufficient to transform the claim into patent-eligibility. The claims are not patent eligible.
Claims 9-15 and 20, and 16-19 recite functions that mirror the steps set outlined above in claims 1-12. These limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas as explained above with respect to claim I but for the recitation of generic computer components. As explained above in the claim interpretation section, the variously claimed "processor", and "non-transitory machine-readable storage medium" and "a processor" and "non-transitory memory". Other than reciting generic computer components for performing the process, nothing in the claim precludes the steps from practically being performed by a user with pen and paper as explained above with respect to claims 1-8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 9-12, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over DelMonego et al. (U.S. Patent Pre-Grant Publication No. 2006/0184943) in view of Stonefield et al. (U.S. Patent Pre-Grant Publication No. 2014/0063219) in further view of Venkataramani et al. (U.S. Patent Pre-Grant Publication No. 2019/0303743).
As per independent claim 1, DelMonego discloses an intelligent scheduling controller for optimizing assignments of a plurality of imaging operators to operate a plurality of imaging systems in accordance with a plurality of scheduled imaging examinations, the intelligent scheduling controller, comprising a processor and a non-transitory memory configured to: construct an operator availability matrix including an array of operator availability entries arranged by the imaging operators and the scheduled imaging examinations, wherein each operator availability entry represents a systematic quantification of an availability for the corresponding operator to perform the corresponding scheduled imaging examination (See
Paragraph [0016]: A resource monitoring system in conjunction with information management unit employs information acquired from repositories to calculate approximate likely, room, physician and equipment availability times and associated delay times for procedures to be performed for individual patients, typical duration times of different types of procedures and duties, which the predetermined information can be utilized with schedule data to identify current and future types of procedures and duties being performed by particular healthcare workers or that are scheduled to be performed by particular workers in particular rooms using particular medical equipment, which the Examiner is interpreting to encompass the claimed portion as the resource monitoring system and information management system is able to identify the current and future availability of healthcare workers using particular medical equipment.); construct an operator capability matrix including an array of operator capability entries arranged by the imaging operators and the scheduled imaging examinations, wherein each operator capability entry is a function of a corresponding operator preference entry and a corresponding operator availability entry […] (See Paragraph [0020]: A scheduling function schedules a patient to receive a procedure and the Radiology Information System (RIS) is aware of the resources that are needed and the time periods for which they are needed for the scheduled procedure, RIS is able to identify if a worker can be utilized for the specific procedure, which the Examiner is interpreting to encompass the claimed portion as the RIS ability to identify the resources and the healthcare workers for using the resources, further the worker's ability to update their status is interpreted to encompass an operator preference entry.); and generate an operator assignment schedule for the imaging operators to operate the imaging systems in accordance with the scheduled imaging examinations, wherein the operator assignment schedule is derived from the operator capability matrix (See Paragraph [0021]: A single composite display image window incorporating pertinent information supporting the workflow operation and the radiology department workflow optimizes resource utilization monitors rooms as well as healthcare workers, patients and equipment usage so a user at a glance determines what resources are currently available, which the Examiner is interpreting the display to encompass an operator assignment schedule for the imaging operators to operate the imaging systems and that the display is generated with the use of the scheduling function and RIS.).
While DelMonego teaches the controller as described above, DelMonego may not explicitly teach construct an operator preference matrix including an array of operator preference entries arranged by the imaging operators and the scheduled imaging examinations, wherein each operator preference entry represents a systematic quantification of a preference for a corresponding imaging operator to perform a corresponding scheduled imaging examination.
Stonefield teaches a controller for construct an operator preference matrix including an array of operator preference entries arranged by the imaging operators and the scheduled imaging examinations, wherein each operator preference entry represents a systematic quantification of a preference for a corresponding imaging operator to perform a corresponding scheduled imaging examination (See Paragraphs [0013]-[0014]: A user profile possesses the operator's collection of information relating to a medical imaging system that possesses predetermined operational settings of a medical imaging system that are designated or selected from a number of potential operational settings, and that the process can utilize multiple profiles of an operator and other operators, which the Examiner is interpreting the predetermined operational settings to encompass the operator preference entry represents a systematic quantification of a preference for a corresponding imaging operator to perform a corresponding scheduled imaging examination.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the controller of DelMonego to include construct an operator preference matrix including an array of operator preference entries arranged by the imaging operators and the scheduled imaging examinations, wherein each operator preference entry represents a systematic quantification of a preference for a corresponding imaging operator to perform a corresponding scheduled imaging examination as taught by Stonefield. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify DelMonego with Stonefield with the motivation of improving user experience and reducing time consuming activities (See Background of Stonefield in Paragraph [0003]).
While DelMonego/Stonefield teaches the controller as described above, DelMonego/Stonefield may not explicitly teach […] by applying a multi-dimensional optimization algorithm to one or more of the operator capability matrix, the operator availability matrix, or the operator preference matrix, the multi-dimensional optimization algorithm maximizing the sum of capabilities over at least a portion of the scheduled imaging examinations.
Venkataramani teaches a controller for […] by applying a multi-dimensional optimization algorithm to one or more of the operator capability matrix, the operator availability matrix, or the operator preference matrix, the multi-dimensional optimization algorithm maximizing the sum of capabilities over at least a portion of the scheduled imaging examinations (See Paragraphs [0040] and [0067]: Deep Neural Networks (DNNs), a class of machine learning algorithms inspired by the human brain, demonstrate state-of-the-art performance on a variety of recognition of tasks and may be ubiquitously employed in many real world applications, and in Paragraph [0067] a computer intensive tile may be optimized to carry out batch convolution and/or matrix multiplication operations, which the Examiner is interpreting to encompass the claimed portion when combined with the image teachings of DelMonego.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the controller of DelMonego/Stonefield to include applying a multi-dimensional optimization algorithm to one or more of the operator capability matrix, the operator availability matrix, or the operator preference matrix, the multi-dimensional optimization algorithm maximizing the sum of capabilities over at least a portion of the scheduled imaging examinations as taught by Venkataramani. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify DelMonego/Stonefield with Venkataramani with the motivation of integrating further in computer processing (See Background of Venkataramani in Paragraph [0003]).
Claims 9 and 16 mirror claim 1 only within different statutory categories, and is rejected for the same reason as claim 1.
As per claim 2, DelMonego/Stonefield/Venkataramani discloses the controller of claim 1 as described above. DelMonego further teaches assign each scheduled imaging examination to one of a plurality of examination categories (See Paragraph [0016]: The predetermined information is employed together with schedule data for identifying current and future types of procedures and duties being performed by particular healthcare workers or that are scheduled to be performed by particular workers in particular rooms using particular medical equipment, which the Examiner is interpreting the current and future types of procedures to encompass assign each scheduled imaging examination to one of a plurality of examination categories.); and construct the array of operator preference entries by the imaging operators and the plurality of examination categories representing the scheduled imaging examinations (See Paragraph [0016]: The predetermined information is employed together with schedule data for identifying current and future types of procedures and duties being performed by particular healthcare workers or that are scheduled to be performed by particular workers in particular rooms using particular medical equipment, which the Examiner is interpreting to encompass the claimed portion as the predetermined information can be utilized to in the scheduling portion.).
As per claim 3, DelMonego/Stonefield/Venkataramani discloses the controller of claim 1 as described above. DelMonego further teaches assign each scheduled imaging examination to one of a plurality of time slots (See Paragraph [0026]: A display image can be provided by the system and a time slot can be indicated for the patient based on the time that the patient is scheduled for the examination which the Examiner is interpreting to encompass the claimed portion.); and construct the array of operator availability entries by the imaging operators and the plurality of time slots representing the scheduled imaging examinations (See Paragraph [0024]: Repositories contain data indicating patient location, patient identification information and medical records, a time a procedure was started, procedure status and procedure priority, which the Examiner is interpreting to encompass the claimed portion as the repositories are able to collect and construct the information for time slots.).
As per claim 4, DelMonego/Stonefield/Venkataramani discloses the controller of claim 1 as described above. DelMonego/Stonefield may not explicitly teach perform an element-wise multiplication of the operator preference matrix and the operator availability matrix.
Venkataramani teaches a controller to perform an element-wise multiplication of the operator preference matrix and the operator availability matrix (See Paragraph [0069]: The architectural parameters of a compute intensive tile may be the number of rows, columns, and lanes in the multiple dimensional processing array, and/or the sizes of the left, top, bottom, and/or auxiliary memories can be used for matrix multiplications, which the Examiner is interpreting to encompass the claimed portion when combined with the teachings of DelMonego/Stonefield's collected information.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the controller of DelMonego/Stonefield to include perform an element-wise multiplication of the operator preference matrix and the operator availability matrix as taught by Venkataramani. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify DelMonego/Stonefield with Venkataramani with the motivation of integrating further in computer processing (See Background of Venkataramani in Paragraph [0003]).
Claims 11 and 18 mirror claim 4 only within different statutory categories, and is rejected for the same reason as claim 4.
As per claim 5, DelMonego/Stonefield/Venkataramani discloses the controller of claim 1 as described above. DelMonego further teaches based on the operator capability entries, derive a map of the scheduled imaging examinations to the image operators (See Paragraph [0026]: A display image presents an overall view of activities and the status of activities and resources and the display provides the indication, which the Examiner is interpreting the display image, displaying overall view of activities and status of activities to encompass operator capability entries, derive a map of the scheduled imaging examinations to the image operators.).
As per claim 7, DelMonego/Stonefield/Venkataramani discloses the controller of claim 1 as described above. DelMonego further teaches assign each scheduled imaging examination to one of a plurality of examination categories (See Paragraph [0016]: A resource monitoring system in conjunction with information management unit employs information acquired from repositories to calculate approximate likely, room, physician and equipment availability times and associated delay times for procedures to be performed for individual patients, typical duration times of different types of procedures and duties, which the predetermined information can be utilized with schedule data to identify current and future types of procedures and duties being performed by particular healthcare workers or that are scheduled to be performed by particular workers in particular rooms using particular medical equipment, which the Examiner is interpreting to encompass the claimed portion.); and based on the assignment to examination categories and each operator's preference for each examination category, derive a map of operator preferences for each combination of operator number and scheduled examination number (See Paragraphs [0016]-[0017]: A resource monitoring system in conjunction with information management unit employs information acquired from repositories to calculate approximate likely, room, physician and equipment availability times and associated delay times for procedures to be performed for individual patients, typical duration times of different types of procedures and duties, which the predetermined information can be utilized with schedule data to identify current and future types of procedures and duties being performed by particular healthcare workers or that are scheduled to be performed by particular workers in particular rooms using particular medical equipment and the system can display image including user desired information, which the Examiner is interpreting to encompass the claimed portion.); and wherein a generation of the operator assignment schedule includes the processor and the non-transitory memory being configured to: based on the operator capability entries, derive at least one of a map of the scheduled imaging examinations to the image operators and a map of the scheduled imaging examinations to the examination categories (See Paragraphs [0016]-[0017]: A resource monitoring system in conjunction with information management unit employs information acquired from repositories to calculate approximate likely, room, physician and equipment availability times and associated delay times for procedures to be performed for individual patients, typical duration times of different types of procedures and duties, which the predetermined information can be utilized with schedule data to identify current and future types of procedures and duties being performed by particular healthcare workers or that are scheduled to be performed by particular workers in particular rooms using particular medical equipment, and the display image includes data indicating the status of resources, their duration of use, priority of use, and time of availability, the display image provides an advantageous single composite image to enable optimization, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 10, DelMonego/Stonefield/Venkataramani discloses the computer-readable medium of claim 9 as described above. DelMonego further teaches assign each scheduled imaging examination to one of a plurality of examination categories (See Paragraph [0016]: The predetermined information is employed together with schedule data for identifying current and future types of procedures and duties being performed by particular healthcare workers or that are scheduled to be performed by particular workers in particular rooms using particular medical equipment, which the Examiner is interpreting the current and future types of procedures to encompass assign each scheduled imaging examination to one of a plurality of examination categories.); and construct the array of operator preference entries by the imaging operators and the plurality of examination categories representing the scheduled imaging examinations (See Paragraph [0016]: The predetermined information is employed together with schedule data for identifying current and future types of procedures and duties being performed by particular healthcare workers or that are scheduled to be performed by particular workers in particular rooms using particular medical equipment, which the Examiner is interpreting to encompass the claimed portion as the predetermined information can be utilized to in the scheduling portion.); and a construction of the operator availability matrix includes the non-transitory machine­ readable storage medium comprising instructions to: assign each scheduled imaging examination to one of a plurality of time slots (See Paragraph [0026]: A display image can be provided by the system and a time slot can be indicated for the patient based on the time that the patient is scheduled for the examination which the Examiner is interpreting to encompass the claimed portion.); and construct the array of operator availability entries by the imaging operators and the plurality of time slots representing the scheduled imaging examinations (See Paragraph [0024]: Repositories contain data indicating patient location, patient identification information and medical records, a time a procedure was started, procedure status and procedure priority, which the Examiner is interpreting to encompass the claimed portion as the repositories are able to collect and construct the information for time slots.).
As per claim 12, DelMonego/Stonefield/Venkataramani discloses the computer-readable medium of claim 9 as described above. DelMonego further teaches based on the operator capability entries, derive a map of the scheduled imaging examinations to the image operators (See Paragraph [0026]: A display image presents an overall view of activities and the status of activities and resources and the display provides the indication, which the Examiner is interpreting the display image, displaying overall view of activities and status of activities to encompass operator capability entries, derive a map of the scheduled imaging examinations to the image operators.).
As per claim 14, DelMonego/Stonefield/Venkataramani discloses the computer-readable medium of claim 9 as described above. DelMonego further teaches assign each scheduled imaging examination to one of a plurality of examination categories (See Paragraph [0016]: A resource monitoring system in conjunction with information management unit employs information acquired from repositories to calculate approximate likely, room, physician and equipment availability times and associated delay times for procedures to be performed for individual patients, typical duration times of different types of procedures and duties, which the predetermined information can be utilized with schedule data to identify current and future types of procedures and duties being performed by particular healthcare workers or that are scheduled to be performed by particular workers in particular rooms using particular medical equipment, which the Examiner is interpreting to encompass the claimed portion.); and based on the assignment to examination categories and each operator's preference for each examination category, derive a map of operator preferences for each combination of operator number and scheduled examination number (See Paragraphs [0016]-[0017]: A resource monitoring system in conjunction with information management unit employs information acquired from repositories to calculate approximate likely, room, physician and equipment availability times and associated delay times for procedures to be performed for individual patients, typical duration times of different types of procedures and duties, which the predetermined information can be utilized with schedule data to identify current and future types of procedures and duties being performed by particular healthcare workers or that are scheduled to be performed by particular workers in particular rooms using particular medical equipment and the system can display image including user desired information, which the Examiner is interpreting to encompass the claimed portion.); and wherein a generation of the operator assignment schedule includes the non-transitory machine-readable storage medium comprising instructions to: based on the operator capability entries, derive at least one of a map of the scheduled imaging examinations to the image operators and a map of the scheduled imaging examinations to the examination categories (See Paragraphs [0016]-[0017]: A resource monitoring system in conjunction with information management unit employs information acquired from repositories to calculate approximate likely, room, physician and equipment availability times and associated delay times for procedures to be performed for individual patients, typical duration times of different types of procedures and duties, which the predetermined information can be utilized with schedule data to identify current and future types of procedures and duties being performed by particular healthcare workers or that are scheduled to be performed by particular workers in particular rooms using particular medical equipment, and the display image includes data indicating the status of resources, their duration of use, priority of use, and time of availability, the display image provides an advantageous single composite image to enable optimization, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 17, DelMonego/Stonefield/Venkataramani discloses the method of claim 16 as described above. DelMonego further teaches assigning each scheduled imaging examination to one of a plurality of examination categories (See Paragraph [0016]: The predetermined information is employed together with schedule data for identifying current and future types of procedures and duties being performed by particular healthcare workers or that are scheduled to be performed by particular workers in particular rooms using particular medical equipment, which the Examiner is interpreting the current and future types of procedures to encompass assign each scheduled imaging examination to one of a plurality of examination categories.); and constructing the array of operator preference entries by the imaging operators and the plurality of examination categories representing the scheduled imaging examinations (See Paragraph [0016]: The predetermined information is employed together with schedule data for identifying current and future types of procedures and duties being performed by particular healthcare workers or that are scheduled to be performed by particular workers in particular rooms using particular medical equipment, which the Examiner is interpreting to encompass the claimed portion as the predetermined information can be utilized to in the scheduling portion.); and the constructing of the operator availability matrix includes the processor and the non- transitory memory: assigning each scheduled imaging examination to one of a plurality of time slots (See Paragraph [0026]: A display image can be provided by the system and a time slot can be indicated for the patient based on the time that the patient is scheduled for the examination which the Examiner is interpreting to encompass the claimed portion.); and constructing the array of operator availability entries by the imaging operators and the plurality of time slots representing the scheduled imaging examinations (See Paragraph [0024]: Repositories contain data indicating patient location, patient identification information and medical records, a time a procedure was started, procedure status and procedure priority, which the Examiner is interpreting to encompass the claimed portion as the repositories are able to collect and construct the information for time slots.).
Claims 6, 8, 13, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over DelMonego et al. (U.S. Patent Pre-Grant Publication No. 2006/0184943) in view of Stonefield et al. (U.S. Patent Pre-Grant Publication No. 2014/0063219) in view of Venkataramani et al. (U.S. Patent Pre-Grant Publication No. 2019/0303743) in further view of Sigo et al. (U.S. Patent Pre-Grant Publication No. 2007/0106532).
As per claim 6, DelMonego/Stonefield/Venkataramani discloses the controller of claims 1 and 5 as described above. DelMonego/Stonefield/Venkataramani may not explicitly teach apply a limitation to the map of the scheduled imaging examinations to the image operators; and wherein the limitation represents a maximum number of simultaneous scheduled imaging examination assignable to each imaging operator.
Sigo teaches a controller to apply a limitation to the map of the scheduled imaging examinations to the image operators (See Paragraphs [0032]-[0033]: System parameters can be defined or set which allow co-scheduling or which allow other special scheduling methods, such as simultaneous scheduling and if both simultaneous scheduling and co-scheduling are available, the system gives the user first the option to select co-scheduling and the option for simultaneous scheduling and user can restrict certain exams, which the Examiner is interpreting the system parameters to encompass apply a limitation to the map.); and wherein the limitation represents a maximum number of simultaneous scheduled imaging examination assignable to each imaging operator (See Paragraphs [0032]-[0033]: System parameters can be defined or set which allow co-scheduling or which allow other special scheduling methods, such as simultaneous scheduling and if both simultaneous scheduling and co-scheduling are available, the system gives the user first the option to select co-scheduling and the option for simultaneous scheduling and user can restrict certain exams, which the Examiner is interpreting the system parameters ability to set specific limits to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the controller of DelMonego/Stonefield/Venkataramani to include apply a limitation to the map of the scheduled imaging examinations to the image operators; and wherein the limitation represents a maximum number of simultaneous scheduled imaging examination assignable to each imaging operator as taught by Sigo. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify DelMonego/Stonefield/Venkataramani with Sigo with the motivation of improving time efficiency for the operator (See Background of Sigo in Paragraph [0002]).
Claims 13 and 19 mirror claim 6 only within different statutory categories, and is rejected for the same reason as claim 6.
As per claim 8, DelMonego/Stonefield/Venkataramani discloses the controller of claims 1 and 7 as described above. DelMonego/Stonefield/Venkataramani may not explicitly teach apply a limitation to the at least one of the map of the scheduled imaging examinations to the image operators and the map of the scheduled imaging examinations to the examination categories; and wherein the limitation represents a maximum number of simultaneous scheduled imaging examination assignable to each imaging operator.
Sigo teaches a controller to apply a limitation to the at least one of the map of the scheduled imaging examinations to the image operators and the map of the scheduled imaging examinations to the examination categories (See Paragraphs [0032]-[0033]: System parameters can be defined or set which allow co-scheduling or which allow other special scheduling methods, such as simultaneous scheduling and if both simultaneous scheduling and co­ scheduling are available, the system gives the user first the option to select co-scheduling and the option for simultaneous scheduling and user can restrict certain exams, which the Examiner is interpreting the system parameters to encompass apply a limitation to the map.); and wherein the limitation represents a maximum number of simultaneous scheduled imaging examination assignable to each imaging operator (See Paragraphs [0032]-[0033]: System parameters can be defined or set which allow co-scheduling or which allow other special scheduling methods, such as simultaneous scheduling and if both simultaneous scheduling and co-scheduling are available, the system gives the user first the option to select co-scheduling and the option for simultaneous scheduling and user can restrict certain exams, which the Examiner is interpreting the system parameters ability to set specific limits to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the controller of DelMonego/Stonefield/Venkataramani to include apply a limitation to the at least one of the map of the scheduled imaging examinations to the image operators and the map of the scheduled imaging examinations to the examination categories; and wherein the limitation represents a maximum number of simultaneous scheduled imaging examination assignable to each imaging operator as taught by Sigo. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify DelMonego/Stonefield/Venkataramani with Sigo with the motivation of improving time efficiency for the operator (See Background of Sigo in Paragraph [0002]).
Claim 15 mirrors claim 8 only within a different statutory category, and is rejected for the same reason as claim 8.
As per claim 19, DelMonego/Stonefield/Venkataramani discloses the method of claim 16 as described above. DelMonego further teaches based on the operator capability entries, deriving at least one of a map of the scheduled imaging examinations to the image operators and a map of the scheduled imaging examinations to the examination categories (See Paragraph [0026]: A display image presents an overall view of activities and the status of activities and resources and the display provides the indication, which the Examiner is interpreting the display image, displaying overall view of activities and status of activities to encompass operator capability entries, derive a map of the scheduled imaging examinations to the image operators.).
While DelMonego/Stonefield/Venkataramani teaches the method as described above, DelMonego/Stonefield/Venkataramani may not explicitly teach applying a limitation to the at least one of the map of the scheduled imaging examinations to the image operators, wherein the limitation represents a maximum number of simultaneous scheduled imaging examination assignable to each imaging operator.
Sigo teaches a method for applying a limitation to the at least one of the map of the scheduled imaging examinations to the image operators (See Paragraphs [0032]-[0033]: System parameters can be defined or set which allow co-scheduling or which allow other special scheduling methods, such as simultaneous scheduling and if both simultaneous scheduling and co-scheduling are available, the system gives the user first the option to select co-scheduling and the option for simultaneous scheduling and user can restrict certain exams, which the Examiner is interpreting the system parameters to encompass apply a limitation to the map.), wherein the limitation represents a maximum number of simultaneous scheduled imaging examination assignable to each imaging operator (See Paragraphs [0032]-[0033]: System parameters can be defined or set which allow co-scheduling or which allow other special scheduling methods, such as simultaneous scheduling and if both simultaneous scheduling and co-scheduling are available, the system gives the user first the option to select co-scheduling and the option for simultaneous scheduling and user can restrict certain exams, which the Examiner is interpreting the system parameters ability to set specific limits to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of DelMonego/Stonefield/Venkataramani to include apply a limitation to the at least one of the map of the scheduled imaging examinations to the image operators and the map of the scheduled imaging examinations to the examination categories; and wherein the limitation represents a maximum number of simultaneous scheduled imaging examination assignable to each imaging operator as taught by Sigo. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify DelMonego/Stonefield/Venkataramani with Sigo with the motivation of improving time efficiency for the operator (See Background of Sigo in Paragraph [0002]).
As per claim 20, DelMonego/Stonefield/Venkataramani discloses the computer-readable medium of claim 9 as described above. DelMonego further teaches assigning each scheduled imaging examination to one of a plurality of examination categories (See Paragraph [0016]: A resource monitoring system in conjunction with information management unit employs information acquired from repositories to calculate approximate likely, room, physician and equipment availability times and associated delay times for procedures to be performed for individual patients, typical duration times of different types of procedures and duties, which the predetermined information can be utilized with schedule data to identify current and future types of procedures and duties being performed by particular healthcare workers or that are scheduled to be performed by particular workers in particular rooms using particular medical equipment, which the Examiner is interpreting to encompass the claimed portion.); and based on the assignment to examination categories and each operator's preference for each examination category, derive a map of operator preferences for each combination of operator number and scheduled examination number (See Paragraphs [0016]-[0017]: A resource monitoring system in conjunction with information management unit employs information acquired from repositories to calculate approximate likely, room, physician and equipment availability times and associated delay times for procedures to be performed for individual patients, typical duration times of different types of procedures and duties, which the predetermined information can be utilized with schedule data to identify current and future types of procedures and duties being performed by particular healthcare workers or that are scheduled to be performed by particular workers in particular rooms using particular medical equipment and the system can display image including user desired information, which the Examiner is interpreting to encompass the claimed portion.); and wherein generation of the operator assignment schedule includes the processor and the non­ transitory memory: based on the operator capability entries, deriving a map of the scheduled imaging examinations to the image operators and a map of the scheduled imaging examinations to the examination categories (See Paragraphs [0016]-[0017]: A resource monitoring system in conjunction with information management unit employs information acquired from repositories to calculate approximate likely, room, physician and equipment availability times and associated delay times for procedures to be performed for individual patients, typical duration times of different types of procedures and duties, which the predetermined information can be utilized with schedule data to identify current and future types of procedures and duties being performed by particular healthcare workers or that are scheduled to be performed by particular workers in particular rooms using particular medical equipment, and the display image includes data indicating the status of resources, their duration of use, priority of use, and time of availability, the display image provides an advantageous single composite image to enable optimization, which the Examiner is interpreting to encompass the claimed portion.).
While DelMonego/Stonefield/Venkataramani teaches the computer-readable medium as described above, DelMonego/Stonefield/Venkataramani may not explicitly teach applying a limitation to the map of the scheduled imaging examinations to the image operators and the map of the scheduled imaging examinations to the examination categories, wherein the limitation represents a maximum number of simultaneous scheduled imaging examination assignable to each imaging operator.
Sigo teaches a computer-readable medium for applying a limitation to the map of the scheduled imaging examinations to the image operators and the map of the scheduled imaging examinations to the examination categories (See Paragraphs [0032]-[0033]: System parameters can be defined or set which allow co-scheduling or which allow other special scheduling methods, such as simultaneous scheduling and if both simultaneous scheduling and co­ scheduling are available, the system gives the user first the option to select co-scheduling and the option for simultaneous scheduling and user can restrict certain exams, which the Examiner is interpreting the system parameters to encompass apply a limitation to the map.), wherein the limitation represents a maximum number of simultaneous scheduled imaging examination assignable to each imaging operator (See Paragraphs [0032]-[0033]: System parameters can be defined or set which allow co-scheduling or which allow other special scheduling methods, such as simultaneous scheduling and if both simultaneous scheduling and co-scheduling are available, the system gives the user first the option to select co-scheduling and the option for simultaneous scheduling and user can restrict certain exams, which the Examiner is interpreting the system parameters ability to set specific limits to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the computer-readable medium of DelMonego/Stonefield/Venkataramani to include applying a limitation to the map of the scheduled imaging examinations to the image operators and the map of the scheduled imaging examinations to the examination categories, wherein the limitation represents a maximum number of simultaneous scheduled imaging examination assignable to each imaging operator as taught by Sigo. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify DelMonego/Stonefield/Venkataramani with Sigo with the motivation of improving time efficiency for the operator (See Background of Sigo in Paragraph [0002]).

Response to Arguments
In the Remarks filed on June 1, 2022, the Applicant argues that the newly amended and/or added claims overcome the Claim Objection(s), 35 U.S.C. 101 rejection(s), and 35 U.S.C. 103 rejection(s). The Examiner acknowledges that the newly added and amended claims overcome the Claim Objection(s). However, the Examiner does not acknowledge that the newly added and amended claims overcome the 35 U.S.C. 101 rejection(s) and 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) the claims are integrated into a practical application by improving the functioning of operator scheduling technology. Accordingly, under step 2A Prong Two, the claims are patent eligible. MPEP 2106.04(d)(1). Analogously to Finjan, the claims recite “specific steps of using” an operator capability matrix, operator availability matrix, and operator preference matrix "in a particular way" that improves the technology of operator scheduling. MPEP 2106.04(d), III. Moreover, in the amended claims, a multi- dimensional optimization algorithm is applied to the matrices to specific technical effect. That is, the claim recites a "solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome." MPEP 2106.04(d)(1 ). Thus, the claims are directed to a practical application and so are directed to patent eligible subject matter, without further considering whether the claims are directed to an abstract idea or recite "significantly more."; and (2) DelMonego, Stonefield, or Sigo mention or suggest either matrices or performing a multi-dimensional optimization to maximize operator capability as recited by the claims. Venkataramani likewise fails to mention or suggest applying the multi-dimensional optimization as recited by the claims and only references matrices at all in regard to kernels within a convolutional neural network. In contrast, the claims recite generating operator capability, operator available, and operator preference matrices, which are then used in a multi-dimensional optimization algorithm to maximize operator capability within an operator schedule. None of DelMonego, Stonefield, Venkataramani, or Sigo, either together or alone, teaches the "construct an operator preference matrix[,]" "construct and operator availability matrix[,]" "construct an operator capability matrix[,]" or "applying a multi­ dimensional optimization algorithm to one or more of the operator capability matrix, the operator availability matrix, or the operator preference matrix, the multi-dimensional optimization algorithm maximizing the sum of capabilities over at least a portion of the scheduled imaging examinations" recited by the claims.
In response to argument (1), the Examiner does not acknowledge that the claims are integrated into a practical application by improving the functioning of operator scheduling technology. The claims recitation for “specific steps of using” an operator capability matrix, operator availability matrix, and operator preference matrix "in a particular way" does not integrate the abstract idea into a practical application that allows for an improvement of technology of operator scheduling. The amended claimed portions of a multi-dimensional optimization algorithm is applied to the matrices is not recited at a level to show specific technical effect. The Examiner does not acknowledge that the claim recites a "solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome." The claims are not directed to a practical application and are not directed to patent eligible subject matter. The 35 U.S.C. 101 rejection(s) stand.
In response to argument (2), the Examiner acknowledges that DelMonego, Stonefield, or Sigo mention or suggest either matrices or performing a multi-dimensional optimization to maximize operator capability as recited by the claims. However, the Examiner does not acknowledge that Venkataramani likewise fails to mention or suggest applying the multi-dimensional optimization as recited by the claims and only references matrices at all in regard to kernels within a convolutional neural network as rejected above and recited in Paragraphs [0040] and [0067] that the Deep Neural Networks (DNNs), a class of machine learning algorithms inspired by the human brain, demonstrate state-of-the-art performance on a variety of recognition of tasks and may be ubiquitously employed in many real world applications, and in Paragraph [0067] a computer intensive tile may be optimized to carry out batch convolution and/or matrix multiplication operations. The Examiner has interpreted the combination of DelMonego, Stonefield, and Venkataramani does disclose applying a multi-dimensional optimization algorithm to one or more of the operator capability matrix, the operator availability matrix, or the operator preference matrix, the multi-dimensional optimization algorithm maximizing the sum of capabilities over at least a portion of the scheduled imaging examinations. The 35 U.S.C. 103 rejection(s) stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fitz (U.S. Patent Pre-Grant Publication No. 2014/0244280), describes a system and method of providing users with pricing and availability options associated with medical, dental and/or veterinary procedures that can alert the selected care provider to approve the request for the selection date, Larsen et al. (U.S. Patent Pre-Grant Publication No. 2006/0047552), describes a method and apparatus for use with a resource scheduling system that includes a schedule that associates resource time slots with scheduled client matters and associates scheduled recall procedures with schedule times, Qu ("Development of appointment scheduling rules for open access scheduling"), describes mathematical models and quantitative procedures are developed to optimize critical parameters in open access scheduling and the general guidelines to choose appropriate parameters.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626